Exhibit 10.2
Form of Restricted Stock Agreement for Employees
Annual Vesting Over Five Years
RESTRICTED STOCK AGREEMENT
          THIS RESTRICTED STOCK AGREEMENT (the “Award Agreement”), dated as of
____________ (the “Award Date”), is made by and between Integra LifeSciences
Holdings Corporation, a Delaware corporation (the “Company”), and
________________________, an employee of the Company (or one or more of its
Related Corporations or Affiliates), hereinafter referred to as the
“Participant”:
          WHEREAS, the Company maintains the Integra LifeSciences Holdings
Corporation [2003] or [2001] Equity Incentive Plan, as amended (the “Plan”), and
wishes to carry out the Plan, the terms of which are hereby incorporated by
reference and made part of this Award Agreement; and
          NOW, THEREFORE, in consideration of the various covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
ARTICLE I.
DEFINITIONS
          Capitalized terms not otherwise defined below shall have the meaning
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
     Section 1.1 Restricted Stock. “Restricted Stock” shall mean ________ shares
of Common Stock of the Company issued under this Award Agreement and subject to
the Restrictions imposed hereunder.
     Section 1.2 Restrictions. “Restrictions” shall mean the forfeiture and
transferability restrictions imposed upon Restricted Stock under the Plan and
this Award Agreement.
     Section 1.3 Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.
     Section 1.4 Secretary. “Secretary” shall mean the Secretary of the Company.
     Section 1.5 Termination of Service. “Termination of Service” shall mean the
time when the Participant ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee or Associate for any reason
with or without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or Disability, but excluding a termination where
the Participant is simultaneously reemployed by, or remains employed by, or
continues to provide services to, the Company and/or one or more of its Related
Corporations and Affiliates or a successor entity thereto.
     Section 1.6 Vested Shares. “Vested Shares” shall mean the shares of
Restricted Stock which are no longer subject to the Restrictions by reason of
Section 3.2.

1



--------------------------------------------------------------------------------



 



     Section 1.7 Vesting Date. “Vesting Date” shall mean each of the first,
second, third, fourth and fifth anniversaries of the Award Date.
ARTICLE II.
ISSUANCE OF RESTRICTED STOCK
     Section 2.1 Issuance of Restricted Stock. On the date hereof the Company
issues to the Participant the Restricted Stock subject to the Restrictions and
other conditions set forth in this Award Agreement. The Company shall cause the
Restricted Stock to be issued in the name of the Participant or held in book
entry form, but if a stock certificate is issued it shall be delivered to and
held in custody by the Company until the Restrictions lapse or such Restricted
Stock is forfeited. As a further condition to the Company’s obligations under
this Award Agreement, the Participant’s spouse, if any, shall execute and
deliver to the Company the Consent of Spouse attached hereto as Exhibit A.
     Section 2.2 Restrictions. Until vested pursuant to Section 3.2, the
Restricted Stock shall be subject to forfeiture as provided in Section 3.1 and
may not be sold, assigned, transferred, pledged, or otherwise encumbered or
disposed of.
     Section 2.3 Voting and Dividend Rights. The Participant shall have all the
rights of a stockholder with respect to his Restricted Stock, including the
right to vote the Restricted Stock, except that the Participant shall have the
right to receive all dividends or other distributions paid or made with respect
to only those outstanding vested shares of Common Stock.
ARTICLE III.
RESTRICTIONS
     Section 3.1 Forfeiture. Upon the Participant’s Termination of Service, the
Participant’s rights in Restricted Stock that has not yet vested pursuant to
Section 3.2 shall lapse, and such Restricted Stock shall be surrendered to the
Company without consideration (and, in the event of certificates representing
such Restricted Stock are held by the Company, such Restricted Stock shall be so
transferred without any further action by the Participant).
     Section 3.2 Termination of Restrictions. The Restrictions shall terminate
and lapse, and such shares shall vest in the Participant and become Vested
Shares on each Vesting Date as provided in Section 3.3, provided that the
Participant has continued to serve as an employee or an Associate from the Award
Date to and including such Vesting Date. Notwithstanding the foregoing, upon a
Change in Control, all Restrictions shall lapse and all Restricted Stock shall
become Vested Shares.
     Section 3.3 Lapse of Restrictions. Twenty percent (20%) of the shares of
Restricted Stock shall become Vested Shares on each of the five Vesting Dates.
On each Vesting Date, the Company shall issue new certificates evidencing the
Vested Shares or record such Vested Shares in book entry form, free from the
legend provided for in Section 4.2 and any of the other Restrictions; provided,
however, such certificates shall bear any other legends and such book entry
accounts shall be subject to any other restrictions as the Company may determine
are required to comply with Section 4.6. Such Vested Shares shall cease to be
considered Restricted

2



--------------------------------------------------------------------------------



 



Stock subject to the terms and conditions of this Award Agreement.
Notwithstanding the foregoing, no such new certificate shall be delivered to the
Participant or his legal representative unless and until the Participant or his
legal representative shall have satisfied the full amount of all federal, state
and local withholding or other employment taxes applicable to the taxable income
of the Participant resulting from the lapse of the Restrictions in accordance
with Section 4.3.
ARTICLE IV.
MISCELLANEOUS
     Section 4.1 No Additional Rights. Nothing in this Award Agreement or in the
Plan shall confer upon any person any right to a position as an Associate or
continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.
     Section 4.2 Legend. Any certificates representing shares of Restricted
Stock issued pursuant to this Award Agreement shall, until all Restrictions
lapse and new certificates are issued pursuant to Section 3.3, bear the
following legend:
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VESTING REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN INTEGRA LIFESCIENCES HOLDINGS
CORPORATION AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP IN
THE SECURITIES, THEY MAY NOT BE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR
OTHERWISE ENCUMBERED OR DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE
REFERENCED AGREEMENT ARE ON FILE AT THE OFFICES OF THE CORPORATION AT 311
ENTERPRISE DRIVE, PLAINSBORO, NEW JERSEY 08536.
     Section 4.3 Tax Withholding. On each Vesting Date, the Company shall notify
the Participant of the amount of tax which must be withheld by the Company under
all applicable federal, state and local tax laws. Subject to any applicable
legal conditions or restrictions, the Company shall withhold from the shares of
Restricted Stock a number of whole shares of common stock having a fair market
value, determined as of each Vesting Date, not in excess of the minimum of tax
required to be withheld by law.
     Section 4.4 Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Participant shall be addressed to
him at the address given beneath his signature hereto. By a notice given
pursuant to this Section 4.4, either party may hereafter designate a different
address for notices to be given to it or him. Any notice which is required to be
given to the Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with

3



--------------------------------------------------------------------------------



 



postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
     Section 4.5 Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
     Section 4.6 Conformity to Securities Laws. This Award Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the Restricted Stock shall be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, this Award Agreement and the Restricted
Stock issued hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
     Section 4.7 Amendment. This Award Agreement may be amended only by a
writing executed by the parties hereto which specifically states that it is
amending this Award Agreement.
     Section 4.8 Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
*****
          IN WITNESS HEREOF, this Award Agreement has been executed and
delivered by the parties hereto.

       
 
  INTEGRA LIFESCIENCES
THE PARTICIPANT
  HOLDINGS CORPORATION
 
     
 
  By    
 
     
[Name]
    Name:
 
    Title:
 
   
 
   
Address
     

4



--------------------------------------------------------------------------------



 



EXHIBIT A

CONSENT OF SPOUSE
     I, ____________________, spouse of _________________, have read and approve
the foregoing Award Agreement. In consideration of granting of the right to my
spouse to purchase shares of Integra LifeSciences Holdings Corporation as set
forth in the Award Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Award Agreement and agree to
be bound by the provisions of the Award Agreement insofar as I may have any
rights in said Award Agreement or any shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Award Agreement.
Dated: _______________, ______

         
 
 
 
   
 
  Name:    

5